Citation Nr: 0402461	
Decision Date: 01/23/04    Archive Date: 02/05/04	

DOCKET NO.  02-17 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for additional disability as a result of treatment at a 
VA Medical Center (VAMC).



REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the benefit sought on 
appeal.  The veteran, who had active service from August 1952 
to August 1955, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was hospitalized at a VA Medical Center 
between February 2, 1994, and February 17, 1994, at which 
time he underwent a perineal prostatectomy, following which 
he experienced lower extremity weakness, numbness and 
swelling.  

3.  There is no evidence that any additional disability of 
the veteran's lower extremities was a result of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA health care 
providers who performed surgery in February 1994, or that any 
additional disability was an event that was not reasonably 
foreseeable.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for additional disability as a result of treatment at a VA 
Medical Center in February 1994 have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the rating decision 
as well as the Statement of the Case and the Supplemental 
Statement of the Case issued in connection with the veteran's 
appeal have notified him of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.  In addition, a letter to the veteran dated in 
September 2001 specifically informed the veteran of the 
provisions of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
it appears that all medical records pertaining to the 
veteran's February 1994 surgery have been obtained and 
records of treatment the veteran received following that 
surgery are also associated with the claims file.  In 
addition, medical opinions pertaining to the medical 
questions at issue were obtained by the RO.  The veteran and 
his representative have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the veteran's appeal.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  
Simply put, the record is complete and the case is ready for 
appellate review. 


Background and Evidence

VA medical records pertaining to the veteran's 
hospitalization between February 2, 1994, and February 17, 
1994, show the veteran presented with a history of elevated 
prostatic specific antigen (PSA) findings and a biopsy 
positive for adenocarcinoma.  He was admitted for 
laparoscopic node dissection and possible radical 
prostatectomy.  Upon hospital admission a past history of 
glucose intolerance was recorded.  During the hospitalization 
the veteran did undergo a perineal prostatectomy.  Following 
the surgery the veteran complained of hip pain and an aching 
sensation in his lower extremities.  Upon examination of the 
veteran's lower extremity symptomatology it was felt that the 
veteran's sensory loss and weakness did not appear to follow 
a dermatome pattern and his motor weakness did not appear to 
follow a myotome pattern.  Physical medicine and 
rehabilitation evaluated the veteran and felt the veteran had 
resolving bilateral lower extremity weakness with intact 
sensation.  It was noted that he was able to stand and 
ambulate with assistance and it was felt that symptomatology 
would resolve.  On the day of hospital discharge, the tenth 
postoperative day, it was indicated that the veteran felt 
that his pain had resolved.  He reportedly felt great, his 
swelling was gone and he was ready for discharge to home.  

VA outpatient treatment records show that the veteran was 
seen in March 1994 with continuing complaints of pain in the 
femoral and saphenous nerve distributions.  Electrodiagnostic 
studies performed in March 1994 concluded with an impression 
of obturator sensory/motor neuropathy.  An outpatient 
treatment record dated in March 1994 showed an assessment of 
nerve neuropathy that was slowly improving possibly secondary 
to the lithotomy position during surgery with compression of 
the femoral nerve.  A record dated in June 1994 shows the 
veteran was seen with complaints of an obturator nerve injury 
secondary to radical prostatectomy complications.  The 
impression was improved nerve injury.  It was noted that the 
veteran could not expect full recovery for one year.  

A report of a VA general medical examination performed in May 
1995 shows the veteran related that he was concerned about 
complications he was having from his diabetes mellitus.  He 
reported that he had burning in his feet and trouble with his 
position sense while standing.  Following the examination the 
diagnoses were a history of hypertension, a history of 
prostate cancer with status post prostatectomy, diabetes 
mellitus with peripheral neuropathy and vascular 
insufficiency.  

In April 2000 the veteran underwent VA electromyography and 
nerve conduction velocity studies.  The impressions following 
the testing were peripheral neuropathy involving motor and 
sensory with axonal loss that was most likely secondary to 
diabetes mellitus.  It was noted that the symmetry of 
denervation potentials raised the question of another process 
causing nerve damage to the left lower extremities.  Spinal 
stenosis was a possibility and radiation plexopathy was a 
consideration, although symptoms predated the treatment.  

A report of a VA bones examination performed in June 2002 
reflects that the examiner had reviewed records in the 
veteran's claims file as well as those on file at the VA 
Medical Center.  It was noted that the veteran began having 
problems with lower extremity weakness and swelling following 
his February 1994 prostate surgery and that this had 
persisted to the date with lower extremity weakness.  It was 
also noted that during the February 1999 hospitalization the 
veteran was diagnosed with diabetes.  Following the 
examination it was indicated that the veteran was referred to 
urology for evaluation of whether or not the laparoscopic 
procedure could have indeed led to his abnormal lower 
extremity weakness and chronic pain.

In June 2002 the veteran's medical records were reviewed by a 
VA physician, who noted the veteran's complaints which had 
been documented as bilateral lower extremity pain and 
tingling since the 1994 prostate surgery.  After reviewing 
the veteran's records the physician indicated that it is not 
likely that the bilateral lower extremity complaints were 
related to his surgery, nor would they be likely related to 
negative or improper treatment with regard to treatment of 
his prostate cancer.  The physician concluded that aside from 
the fact that the positioning and the surgery itself can 
produce nerve injury, it was unlikely that the veteran's 
current complaints were related to the prostatectomy that was 
done in 1994.  

The Board requested clarification of the opinion related by 
the VA physician in June 2002.  In the clarification opinion 
dated in March 2003 it was noted that the physician who had 
offered the opinion in June 2002 was no longer available.  
The clarification opinion summarized that the veteran 
underwent a radical perineal prostatectomy in 1994 and that 
after surgery he began complaining of lower extremity 
weakness.  The veteran underwent extensive work-up for his 
complaints and the final diagnosis by EMG was peripheral 
neuropathy, most likely consistent with diabetes.  Review of 
the claims file and VA medical records showed that there was 
the possibility of perineal nerve injury with the lithotomy 
position for his radical retropubic prostatectomy, but the 
veteran's symptoms and EMG were most consistent with possible 
peripheral neuropathy from diabetes.  Specifically, with 
regard to the particular opinion requested, it was noted that 
there was always a possibility that the lithotomy position 
could possibly put pressure on the perineal nerve, but the 
veteran's symptoms were not consistent with that, and if it 
did occur, it would not be due to any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault.  It was described as a "non-
foreseeable" event inherent of the risk of surgery itself.  

After the file was returned to the RO in June 2003, the RO 
obtained further clarification of the last sentence of the 
March 2003 clarification regarding the "non-foreseeable event 
inherent of the risk of surgery itself."  In an August 2003 
e-mail response the reviewer who provided the March 2003 
opinion stated:  "It is my opinion that based on the 
patient's clinical and objective findings that it is not as 
least as likely as not that the nerve injury is due to 
surgery."  

Law and Analysis

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  A disability or death is a qualifying disability or 
death if the disability or death was not the result of the 
veteran's willful misconduct and the disability or death was 
caused by hospital, medical, or surgical treatment, or 
examination furnished by the VA under any law administered by 
the VA, and the proximate cause of the disability or death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination, or was an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a).  

Based on this record, it appears that the veteran developed 
or had the onset of lower extremity symptomatology following 
his February 1994 prostate surgery.  Such complaints were 
reported contemporaneous with the veteran's hospitalization 
and continued following his hospital discharge.  However, it 
also appears from the record that there is no competent 
medical evidence of any carelessness, negligence, lack of 
proper skill, error in judgment or some instance of fault on 
the VA in furnishing the surgery or that there was an event 
not reasonably foreseeable as a result of the surgery.  These 
are medical questions that the veteran, the RO and the Board 
are not competent to answer.  

A September 2001 letter to the veteran from the RO informed 
the veteran of the evidence necessary to substantiate his 
claim and whether the veteran or the VA was responsible for 
obtaining that evidence.  The veteran was informed that to 
establish entitlement to compensation benefits under 
38 U.S.C.A. § 1151 the evidence must show a current physical 
or mental disability and a relationship between the current 
disability and the injury which resulted from the treatment 
at the VA Medical Center.  The veteran was specifically 
informed that information needed from him included evidence 
of such a relationship.  In addition, a letter to the veteran 
from the RO dated in August 2003 again informed the veteran 
that additional information and evidence was needed from him.  
Specifically, the requested evidence was evidence showing 
that the residual nerve damage with diminished function of 
the hips and legs was due to VA surgery.  

The Board does acknowledge that immediately following the 
veteran's February 1994 surgery VA medical records suggest 
that the veteran's lower extremity complaints were due to his 
prostate surgery.  For example, electrodiagnostic testing 
performed in March 1994 concluded with an impression of 
obturator sensory/motor neuropathy with a good chance of 
recovery and a record dated in June 1994 contained an 
impression of an improved nerve injury.  It was also noted at 
that time that the veteran could not expect full recovery for 
over a year.  However, further testing and evaluation has led 
VA health care providers to conclude that the veteran's lower 
extremity symptomatology is due to diabetes rather than the 
February 1994 prostate surgery.

In this regard, following the May 1995 VA examination the 
veteran was diagnosed as having diabetes mellitus with 
peripheral neuropathy.  Indeed, electrodiagnostic testing 
performed in April 2002 concluded with an impression that was 
consistent with the May 1995 VA examination, peripheral 
neuropathy involving motor and sensory loss with axonal loss 
that was most likely secondary to diabetes mellitus.  While 
that testing raised the question of another process causing 
the nerve damage in the left lower extremity, specifically 
spinal stenosis and radiation plexopathy, neither is related 
to the prostate surgery the veteran underwent.  

The veteran's medical records were subsequently reviewed for 
a further opinion, including an opinion as to whether the 
position of the veteran's surgery could have caused the nerve 
damage affecting his lower extremities.  And while the 
physician who provided the opinion in June 2002 clearly 
indicated that the positioning in surgery and the surgery 
itself could produce nerve injury, it was specifically 
concluded that in this case it was unlikely that the 
veteran's current complaints were related to the 
prostatectomy that was performed in 1994.  Further 
clarification of that opinion in March 2003 indicated that 
the veteran's symptoms and EMG findings were most consistent 
with possible peripheral neuropathy from diabetes.  With 
regard to the question of the possibility that the lithotomy 
position could have caused the veteran's symptomatology, it 
was noted that the veteran's symptoms were not consistent 
with such a situation, but that if it did occur, it would not 
have been due to any carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault.  While 
that reviewer indicated that it was a "non-foreseeable" event 
inherent in the risk of surgery itself that reviewer 
subsequently clarified that based on the veteran's clinical 
and objective findings it was not as least as likely as not 
that the nerve injury was due to the surgery.  

Therefore, the Board finds that the veteran is not shown to 
have a disability of his lower extremities that was 
proximately due to or the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA in furnishing treatment or 
that any such event was not reasonably foreseeable.  The 
medical evidence demonstrates that the most likely etiology 
of the veteran's lower extremity symptomatology is due to his 
diabetes and the resulting peripheral neuropathy.  And while 
the positioning during surgery and the surgery itself could 
apparently produce nerve injury, there is no medical evidence 
that the veteran's current complaints were related to the 
prostate surgery.  In fact, reviewers who have examined the 
veteran's medical records in June 2002 and March 2003 
specifically indicated that the veteran's symptomatology was 
not related to the February 1994 surgery.  

Simply put, the veteran has submitted no medical evidence 
which tends to substantiate his contentions that his current 
lower extremity symptomatology is due to the prostate surgery 
he underwent, despite being invited to submit such evidence 
on two occasions.  In the absence of competent medical 
evidence which demonstrates a relationship between the 
veteran's lower extremity symptomatology and VA surgery 
performed in February 1994 the Board concludes that 
compensation under 38 U.S.C.A. § 1151 for additional 
disability following that treatment is not warranted.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability as a result of treatment at a VA Medical Center is 
denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



